         Case 1:19-cv-03154-RDM Document 12 Filed 01/24/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CENTER FOR BIOLOGICAL                     :
DIVERSITY,                                :
                                          :
      Plaintiff,                          :
                                          :                 Civil Action No. 19-3154 (RDM)
              v.                          :
                                          :
BUREAU OF SAFETY AND                      :
ENVIRONMENTAL ENFORCEMENT,                :
                                          :
      Defendant.                          :
__________________________________________:

                                   JOINT STATUS REPORT

       Pursuant to the Court’s December 27, 2019, Minute Order, that directs the parties to confer

on (1) whether any records can be released, and (2) the proper next steps in this litigation,

Defendant Bureau of Safety and Environmental Enforcement (“BSEE”) and Plaintiff Center for

Biological Diversity, by and through undersigned counsel, hereby submit the following Joint

Status Report:

1.     Plaintiff filed its Complaint in this action on October 24, 2019, pursuant to the Freedom of

       Information Act (“FOIA”). Dkt. No. 1. Defendant answered on December 20, 2019. Dkt.

       No. 11.

2.     This lawsuit involves a FOIA request submitted to BSEE on August 28, 2017, by Plaintiff

       concerning public records related to the approval of offshore fracking in the Gulf of Mexico

       from 2014 to the present.

PROCESSING OF THE FOIA REQUEST

3.     BSEE is continuing its search for agency records responsive to Plaintiff’s FOIA request.

       BSEE anticipates that it can complete the searches by January 31, 2020.
       Case 1:19-cv-03154-RDM Document 12 Filed 01/24/20 Page 2 of 4



4.    The search results so far have produced a total of approximately 109,719 pages. This total

      is subdivided into 27,132 pages for fiscal year 2015, 38,924 pages for fiscal year 2016, and

      43,663 pages for fiscal year 2017.

DEFENDANT’S STATEMENT

5.    BSEE expects that production of responsive non-exempt agency records can begin on or

      about February 28, 2020, with subsequent releases occurring on a rolling basis on the 28th

      day of the month or, if the 28th falls on a weekend or holiday, the next business day.

6.    BSEE presently anticipates that it can process 500 pages of records per month.

7.    BSEE has expressed to Plaintiff that it is amenable to discussing ways in which the

      collection of potentially responsive records can be narrowed and/or certain records can be

      prioritized for review.

PLAINTIFF’S STATEMENT

8.    Plaintiff is concerned that BSEE’s proposed production schedule could take more than 18

      years. Plaintiff notes that its FOIA request has been pending since 2017.

9.    Plaintiff has proposed to explore discussions with BSEE to potentially narrow the scope of

      the 2017 FOIA request in hopes of achieving a mutually agreeable and shorter timeline for

      production.

JOINT REQUEST

10.   The Parties propose that (i) the Court defer setting a briefing schedule for summary

      judgment to allow the parties to further confer regarding the processing and production of

      records, and (ii) the Parties submit another Joint Status Report by February 18, 2020, which

      shall update the Court regarding the status of the processing of Plaintiff's FOIA request,




                                               2
        Case 1:19-cv-03154-RDM Document 12 Filed 01/24/20 Page 3 of 4



      the production of records, any agreements or issues between the parties, and a

      recommendation for further proceedings.

Dated: January 24, 2020           Respectfully submitted,

                                  JESSIE K. LIU
                                  D.C. Bar No. 472845
                                  United States Attorney
                                  for the District of Columbia

                                  DANIEL F. VAN HORN,
                                  D.C. BAR No. 924092
                                  Chief, Civil Division

                                  By:_____/s/_______________
                                  APRIL D. SEABROOK
                                  D.C. BAR No.
                                  Assistant United States Attorney
                                  U.S. Attorney’s Office
                                  555 4th Street, N.W. - Civil Division
                                  Washington, D.C. 20530
                                  (202) 252-2525
                                  April.Seabrook@usdoj.gov

                                  Counsel for Defendant

                                  _____/s/____________________
                                  CATHERINE KILDUFF
                                  Center for Biological Diversity
                                  801 Boush Street, Suite 200
                                  Norfolk, VA 23510
                                  Telephone: 202-780-8862
                                  Email: ckilduff@biologicaldiversity.org

                                  Counsel for Plaintiff




                                             3
         Case 1:19-cv-03154-RDM Document 12 Filed 01/24/20 Page 4 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL                     :
DIVERSITY,                                :
                                          :
      Plaintiff,                          :
                                          :                 Civil Action No. 19-3154 (RDM)
              v.                          :
                                          :
BUREAU OF SAFETY AND                      :
ENVIRONMENTAL ENFORCEMENT,                :
                                          :
      Defendant.                          :
__________________________________________:


                                            ORDER

       Upon consideration of the Joint Status Report and Proposed Schedule, it is this

____________ day of ________________ 20______,

       ORDERED that the parties shall file another Joint Status Report on or before February

18, 2020, which shall update the Court regarding the status of the processing of Plaintiff's FOIA

request, the production of records, any agreements or issues between the parties, and a

recommendation for further proceedings.

       SO ORDERED.



                                                    ________________________
                                                    Judge Randolph D. Moss




                                                4
